DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/497,859 for a ROTATING ROD HOLDER, filed on 10/8/2021.  Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both pivot pin retaining and pivot pin screw.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102" and "104" have both been used to designate a base.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Q.109, P.108, 115, 116.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because RN 109 is not pointing to anything in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcus (U.S. Pub. 2009/0211141).
Regarding claim 1, Marcus teaches a latchable, rotatable rod holder, comprising: a base; a latch release lever rotatably attached to said base (indirectly), said latch release lever having a latching surface; a rod holder adapted to receive a rod, said rod having a length, said rod holder attached to said base via a rod holder rotatable attachment, said rod holder comprising a latch plate having a first surface and a second surface; wherein said latch release lever latching surface is adapted to contact said first surface of said latch plate when said rod holder is a latched stowed position, such that said contact between said latch release lever latching surface and said first surface of said latch plate prevents said rod holder from rotating on said rod holder rotatable attachment, latching said rod holder into a latched stowed position (Fig. 1A, 1B); and wherein when said latch release lever is rotated on said latch release lever rotatable attachment such that said contact between said latch release lever latching surface and said first surface of said latch plate is removed, said rod holder is allowed to rotate on said rod holder rotatable attachment in a first direction towards a rod insertion/removal position (see Fig. 6).

















    PNG
    media_image1.png
    788
    479
    media_image1.png
    Greyscale



[AltContent: textbox (open end)][AltContent: arrow]


[AltContent: textbox (rod holder)][AltContent: arrow]
[AltContent: textbox (latch release lever)]
[AltContent: textbox (latching surface)][AltContent: arrow][AltContent: arrow]


[AltContent: textbox (first surface)][AltContent: textbox (latch plate)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (second surface)]
[AltContent: textbox (rod holder rotatable attachment)][AltContent: arrow]


[AltContent: textbox (base)][AltContent: arrow]






Regarding claim 2, Marcus teaches the rod holder of claim 1, wherein said rod holder is further defined as an elongate structure having a length, a lengthwise opening, and an open end, allowing an end of said rod to be inserted through said rod holder open end, and allowing said rod to be received along at least a portion of its length by said rod holder lengthwise opening.
Regarding claim 3, Marcus teaches the rod holder of claim 2, wherein said rod holder lengthwise opening is circular in cross section for at least a portion of said rod holder length.
Regarding claim 6, Marcus teaches the rod holder of claim 1, wherein, when said rod holder is rotated on said rod holder rotatable attachment in said first direction of rotation into said rod insertion/removal position, said latch release lever latching surface contacts said latch plate second surface, preventing further rotation of said rod holder in said first direction of rotation, and wherein said contact between said latch release lever latching surface and said latch plate second surface maintains said rod holder in said rod insertion/removal position until said rod holder is rotated in a direction opposite of said first direction of rotation back into the latched stowed position.
Regarding claim 7, Marcus teaches the rod holder of claim 1, wherein said latch release lever is biased into a nominal position of rotation by a biasing force (force provided by member 81), wherein said nominal position is defined as being a position that, when said latch release lever latching surface is in contact with said first surface, said rod holder is latched into said latched stowed position, and when said latch release lever latching surface is in contact with said second surface, said rod holder is in said rod insertion/removal position, and wherein said biasing force tends to oppose the rotating of said latch release lever in a direction of rotation that removes contact between said latch release lever latching surface and said latch plate first surface.
Regarding claim 10, Marcus teaches the rod holder of claim 1, wherein a center of mass of said rod holder is horizontally offset from said rod holder axis of rotation, allowing the force of gravity acting on the rod holder center of mass to cause the rod holder to rotate towards the rod insertion/removal position when, from the latched stowed position, the latch release lever is rotated on said latch release lever rotatable attachment such that said contact between said latch release lever latching surface and said first surface of said latch plate is removed.
Regarding claim 15, Marcus teaches a latchable, rotatable rod holder (see figure above), comprising: a base; a latch release lever rotatably attached to said base, said latch release lever having a latching surface; a rod holder adapted to receive a rod, said rod having a length, said rod holder attached to said base via a rod holder rotatable attachment, said rod holder comprising a latch plate having a first surface and a second surface; wherein said latch release lever latching surface is adapted to contact said first surface of said latch plate when said rod holder is a latched stowed position, such that said contact between said latch release lever latching surface and said first surface of said latch plate prevents said rod holder from rotating on said rod holder rotatable attachment, latching said rod holder into a latched stowed position; and wherein when said latch release lever is rotated on said latch release lever rotatable attachment such that said contact between said latch release lever latching surface and said first surface of said latch plate is removed, said rod holder is allowed to rotate on said rod holder rotatable attachment towards a rod insertion/removal position; wherein said rod holder is further defined as an elongate structure having a length, a lengthwise opening, and an open end, allowing an end of said rod to be inserted through said rod holder open end, and allowing said rod to be received along at least a portion of its length by said rod holder lengthwise opening; wherein, when said rod holder is rotated on said rod holder rotatable attachment in a first direction of rotation into said rod insertion/removal position, said latch release lever latching surface contacts said latch plate second surface, preventing further rotation of said rod holder in said first direction of rotation, and wherein said contact between said latch release lever latching surface and said latch plate second surface maintains said rod holder in said rod insertion/removal position until said rod holder is rotated in a direction opposite of said first direction of rotation back into the latched stowed position; wherein said latch release lever is biased into a nominal position of rotation by a biasing force (force provided by member 81), wherein said nominal position is defined as being a position that, when said latch release lever latching surface is in contact with said first surface, said rod holder is latched into said latched stowed position, and when said latch release lever latching surface is in contact with said second surface, said rod holder is in said rod insertion/removal position, and wherein said biasing force tends to oppose the rotating of said latch release lever in a direction of rotation that removes contact between said latch release lever latching surface and said latch plate first surface; and wherein a center of mass of said rod holder is horizontally offset from said rod holder axis of rotation, allowing the force of gravity acting on the rod holder center of mass to cause the rod holder to rotate towards the rod insertion/removal position when, from the latched stowed position, the latch release lever is rotated on said latch release lever rotatable attachment such that said contact between said latch release lever latching surface and said first surface of said latch plate is removed.
Regarding claim 16, Marcus teaches the holder of claim 15, wherein said rod holder lengthwise opening is circular in cross section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (U.S. Pub. 2009/0211141) in view of Worthington, Jr. (U.S. Pat. 5,000,210). 
Regarding claim 11, Marcus teaches the holder of claim 1, but does not teach that said latch plate comprises a friction reducing material between contacting surfaces of said latch release lever latching surface and said first and second surfaces.  Worthington, however, teaches the use of a friction reducing member (col. 4, lines 8-13) in order to allow forced movements between two members to be smooth.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct said latch plate comprising a friction reducing material between contacting surfaces of said latch release lever latching surface and said first and second surfaces in order to allow the surfaces free and easy movement with each other.
Allowable Subject Matter
Claims 4, 5, 8, 9, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6974113, 5054737 (rotating fishing rod holders).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 19, 2022